Citation Nr: 9927791	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
schizophrenic reaction.

2.  Whether an appeal was perfected with respect to a claim 
for entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946, and from May 1951 to March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran's claim for a rating in excess of 10 percent for 
schizophrenia is plausible.  



CONCLUSION OF LAW

The veteran's claim for a rating in excess of 10 percent for 
schizophrenia is well-grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claims for increased disability rating are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a); see also Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In order to 
present a well-grounded claim for an increased rating of a 
service connected disability, a veteran need only submit his 
or her competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation. 
Proscelle, 2 Vet. App. at 631, 632; see also Jones v. Brown, 
7 Vet. App. 134 (1994).


REMAND

The Board finds that the veteran's most recent VA medical 
examination for compensation purposes is inadequate for 
evaluation purposes.  The claims folder was not available 
prior to the examination.  The examination report does not 
contain a mental status examination or other findings needed 
for evaluation under the rating schedule.  

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1998); see 38 C.F.R. § 
19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

A review of the record also demonstrates that in a December 
1998 rating decision, the RO increased the evaluation for the 
veteran's schizophrenic reaction from noncompensable to 10 
percent disabling based on VA outpatient treatment records.  
Where there is evidence that a disability has undergone an 
increase in severity since the last examination, VA has a 
duty to afford a contemporaneous examination.  38 C.F.R. §§ 
3.326, 3.327 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the Board must note that the veteran 
initially raised this issue within in May 1997.  This claim 
was denied by the RO in December 1997.  The veteran received 
notification of this determination that month.  It appears 
that the RO has accepted the veteran's testimony in November 
1998 as a valid notice of disagreement to the May 1997 rating 
decision.  A supplemental statement of the case issued in 
December 1998 considered the issue of service connection for 
PTSD.  At that time, the veteran was notified that if the 
supplemental statement of the case contained an issue that 
was not included in a prior statement of the case or 
supplemental statement of the case, he must respond within 60 
days to perfect his appeal as to the new issue.  Neither the 
veteran nor his representative appears to have filed a 
substantive appeal following the December 1998 supplemental 
statement of the case.  Therefore, it does not appear that 
the veteran perfected an appeal as to the issue of 
entitlement to service connection for PTSD, and the Board 
does not jurisdiction of that issue.  Fenderson v. West, 12 
Vet. App. 119 (1999); YT v. Brown, 9 Vet. App. 195 (1996); 
Roy v. Brown, 5 Vet. App. 554 (1993).  Nevertheless, the RO 
made reference to this issue in a May 1999 memorandum to the 
veteran's representative, and has certified the issue as 
being on appeal before the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court also held, 
however, that it could be prejudicial to the veteran for the 
Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently VA's 
General Counsel held that prior to dismissing a claim due to 
the absence of a substantive appeal, the Board must afford 
the veteran an opportunity to present argument and evidence.  
VAOPGCPREC 9-99 (1999).  Accordingly, the veteran must be 
afforded the opportunity to present evidence and argument as 
to whether he filed a valid substantive appeal with regard to 
the issue of entitlement to service connection for PTSD.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for schizophrenic reaction 
subsequent to May 1997.  After obtaining 
the proper authorization from the 
veteran, the RO should obtain and 
associate with the claims folder copies 
of treatment records from those 
facilities identified by the veteran, and 
which have not already been associated 
with the claims folder.

2.  The RO should schedule the veteran 
for an appropriate examination in order 
to determine the current severity of his 
psychiatric disability.  He should be 
advised of the consequences of a failure 
to report for the scheduled examination, 
including the potential denial of his 
claim under the provisions of 38 C.F.R. § 
3.655 (1998).  All appropriate tests and 
studies, including psychological testing, 
should be performed and all findings must 
be reported in detail.  If there are 
other psychiatric disorders found, the 
examiner should reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  The examiner should review 
the claims file and a copy of this remand 
prior to completion of the examination.  

The examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  The examiner should provide an 
explanation of the meaning of the 
assigned score under DSM-IV.  The 
examiner must also comment on the 
presence or absence of the symptoms 
enumerated in the revised rating 
criteria.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

4.  The veteran and his representative 
should be afforded a reasonable period to 
submit evidence and argument on whether a 
timely appeal has been submitted on the 
issue of service connection for PTSD.  
Thereafter, if the veteran disputes this 
determination, the RO should make a 
formal adjudication on the matter of 
whether a timely substantive appeal has 
been submitted on the issue of service 
connection for PTSD.

5.  If it is determined by the RO that a 
timely substantive appeal has not been 
submitted, the veteran and his 
representative should be informed of the 
right to file a notice of disagreement 
with that determination.  If a notice of 
disagreement is received, appropriate 
appellate procedures should be followed.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other issue, the RO should 
issue a supplemental statement of the case.  Thereafter, the 
case should then be returned to the Board for further 
appellate consideration, if in order.

By this remand, the Board intimates no opinion as to the 
final outcome of this case. No action is required of the 
veteran until he receives further notice.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

